UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 10-6907


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

THOMAS TRAY SHARMONE KEARNEY,

               Defendant – Appellant.



                            No. 10-7168


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

THOMAS TRAY SHARMONE KEARNEY,

               Defendant – Appellant.



                            No. 10-7367


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.
THOMAS TRAY SHARMONE KEARNEY,

                Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.      Terrence W.
Boyle, District Judge. (2:04-cr-00015-BO-1; 2:09-cv-00055-BO)


Submitted:   February 14, 2011           Decided:   March 21, 2011


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Tray Sharmone Kearney, Appellant Pro Se.  Jennifer P.
May-Parker, Rudolf A. Renfer, Jr., Assistant United States
Attorneys, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

               In   these       consolidated        cases,      Thomas    Tray    Sharmone

Kearney    seeks         to    appeal   the    district        court’s    order       denying

relief on his 28 U.S.C.A. § 2255 (West Supp. 2010) motion, and

its   denial        of     Kearney’s       motions        to   reconsider       and    other

post-judgment motions.

               The orders are not appealable unless a circuit justice

or judge issues a certificate of appealability.                           See 28 U.S.C.

§ 2253(c)(1) (2006); see Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004).              A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                     When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district       court’s        assessment      of    the    constitutional        claims   is

debatable      or    wrong.        Slack      v.    McDaniel,      529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and   that       the    motion   states   a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Kearney has not made the showing required for issuance of a

                                               3
certificate of appealability.      We therefore deny certificates of

appealability and dismiss the appeals.        We deny Kearney’s motion

to redact the opinion.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    4